         Case 1:20-cv-08423-PGG Document 43
                                         42 Filed 12/17/20
                                                  12/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,
                  Plaintiff,                            Civil Action No. 1:20-CV-8423
        -against-

 SAEXPLORATION HOLDINGS, INC.,
 JEFFREY H. HASTINGS,
 BRENT N. WHITELEY,
 BRIAN A. BEATTY, AND
 MICHAEL J. SCOTT,

                       Defendants, and

 THOMAS W. O’NEILL and
 LORI E. HASTINGS,

                       Relief Defendants.



                               STIPULATION AND ORDER

       WHEREAS, Plaintiff Securities and Exchange Commission filed a complaint in the

above-captioned matter on October 8, 2020 (the “Complaint”);

       WHEREAS, on November 20, 2020, the Court granted Relief Defendant Lori E.

Hastings’s first unopposed motion to extend the time within which to answer, move, or otherwise

respond to the Complaint from November 20, 2020 to December 18, 2020;

       WHEREAS, the principal defendants still have several weeks to answer, move, or

otherwise respond to the Complaint;

       WHEREAS, the Securities and Exchange Commission does not oppose a seven-week

extension of Relief Defendant’s time to answer, move, or otherwise respond to the Complaint;

and
                                         42 Filed 12/17/20
         Case 1:20-cv-08423-PGG Document 43       12/16/20 Page 2 of 2




       WHEREAS, Relief Defendant Hastings does not intend this stipulation to constitute an

appearance and hereby reserves all of her rights and applicable defenses;

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel, that the time for Relief Defendant Lori E. Hastings to answer, move, or

otherwise respond to the Complaint, is hereby extended to and includes February 5, 2021.



 Dated: December 16, 2020

U.S. SECURITIES & EXCHANGE                     LORI E. HASTINGS
COMMISSION


By:       /s/ Nicholas Margida _               By:      /s/ Simone Park  _
Nicholas Margida                               Simone Park
100 F Street, N.E.                             Ice Miller LLP
Washington, DC 20549                           1500 Broadway, Suite 2900
Tel.: (202) 551-8504                           New York, NY 10036
margidan@sec.gov                               Tel: (212) 835-6302
                                               simone.park@icemiller.com
Attorney for Plaintiff U.S. Securities
and Exchange Commission                        Timothy D. Belevetz
                                               (pro hac vice pending)
                                               Ice Miller LLP
                                               200 Massachusetts Avenue, N.W.
                                               Suite 400
                                               Washington, DC 20001
                                               Tel.: (202) 572-1605
                                                timothy.belevetz@icemiller.com

                                               Attorneys for Relief Defendant Lori E.
                                               Hastings


 IT IS SO ORDERED.

                                                United States District/Magistrate Judge


        December 17, 2020
 Dated: ___________________

                                                2
